424 F.2d 1124
Patricia G. FLEEMAN, Plaintiff-Appellant,v.LIBERTY NATIONAL LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 28498 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 3, 1970.

Guy B. Scott, Jr., Athens, Ga., Jack N. Gunter, Cornelia, Ga., for plaintiff-appellant.
Edwin Fortson, Athens, Ga., for defendant-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to our Rule 18 this case is decided without oral argument.


2
On March 1, 1967, the Liberty National Life Insurance Company issued a certain insurance policy on the life of Timothy David Fleeman. The controversy in the Court below was whether this policy had lapsed for non-payment of premiums prior to Mr. Fleeman's death, which occurred October 4, 1967. The District Judge heard the evidence, without a jury, and found that the policy had lapsed and had not been reinstated. The record reflects substantial evidence to support the finding. It, therefore, cannot be clearly erroneous and must be affirmed under Rule 52(a), Federal Rules of Civil Procedure.


3
Affirmed.